OPINION OF THE COURT
PER CURIAM:
The Judge Advocate General of the Navy has certified the following issue:
DOES AN ACCUSED’S GUILTY PLEA WAIVE A PREVIOUSLY ASSERTED CLAIM OF DENIAL OF SPEEDY TRIAL?
The United States Navy Court of Military Review held that the accused had been accorded a speedy trial. Thus, a resolution of the certified issue would not materially alter the situation for the accused or the Government. Accordingly, as in United States v. Clay, 10 M.J. 269 (1981), we decline to answer the certified issue.